J-A02022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DANIEL THOMAS SOURBEER

                            Appellant                  No. 226 MDA 2015


            Appeal from the Judgment of Sentence January 9, 2015
               In the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-CR-0000916-2013


BEFORE: PANELLA, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                FILED MAY 16, 2016

        Appellant, Daniel Thomas Sourbeer, appeals from the judgment of

sentence entered January 9, 2015, in the Court of Common Pleas of Centre

County. We affirm.

        In January 2013, a Confidential Informant (“C.I.”) working with State

College Police informed Detective Donald Paul that he had sold marijuana to

the Appellant in the past. See N.T., Jury Trial, 11/17/14 at 237. Via text

messages, Detective Paul and the C.I. sent a text message to Appellant

asking whether Appellant knew of anyone from whom the C.I. could

purchase marijuana. See id. at 237-236. Appellant agreed to sell the C.I.

one-half ounce of marijuana for $180.00 and the controlled buy was

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A02022-16



conducted at Appellant’s apartment. See id. at 240-245. At Detective Paul’s

request, the C.I. again texted Appellant later that evening to see whether he

could purchase an ounce of marijuana. See id. at 245. Appellant replied that

he could and the price would be $340.00. See id.

        Approximately one week later, the C.I. made plans to purchase an

unspecified amount of marijuana. See id. at 246. At Appellant’s apartment,

Appellant showed the C.I. a scale and a mason jar filled with approximately

one ounce of marijuana and asked Appellant how much he wanted to

purchase. See id. at 247-248. The C.I. again purchased one-half ounce of

marijuana for $180.00. See id. at 248-249. When the C.I. asked Appellant if

he could purchase a full ounce of marijuana later in the week, Appellant

replied that he could. See id. at 249.

        Based on the two controlled purchases of marijuana, Detective Paul

obtained and executed a search warrant for Appellant’s apartment located at

201 Vairo Boulevard, Apartment J240, in State College, Pennsylvania. While

the apartment was searched, Appellant and the other occupant were placed

in handcuffs and read Miranda1 warnings.2 See N.T., Suppression Hearing,

2/28/14 at 30-31. Appellant invoked his right to remain silent. After the

other officers assisting in the search collected the cell phones and wallets
____________________________________________


1
    Miranda v. Arizona, 384 U.S. 486 (1966).
2
 Appellant concedes in his brief that he was read Miranda warnings when
handcuffed. See Appellant’s Brief at 19.



                                           -2-
J-A02022-16



from Appellant and the other occupant in the apartment, Detective Paul

asked the officers who the phones belonged to. See id. at 26-27. Appellant

volunteered that the phone was his. See id. at 27. A search of Appellant’s

bedroom revealed a digital scale, a jar of marijuana weighing approximately

30 grams, multiple smoking pipes and devices, Ziploc bags and $210.00 that

included the pre-recorded buy money the C.I. gave to Appellant. See N.T.,

Trial, 11/17/14 at 345-350; 354. An analysis of Appellant’s cell phone

resulted in the discovery of text messages pertaining to the sale of

marijuana on occasions other than the controlled purchases conducted by

the C.I. See id. at 357-378.

        Appellant was subsequently charged with multiple counts of Possession

with Intent to Deliver of a Controlled Substance (PWID)3 and related

charges. Prior to trial, Appellant filed a motion to suppress the physical

evidence discovered at his apartment as well as the statement Appellant

made regarding his cell phone to Detective Paul. Appellant also filed a

motion in limine to preclude the Commonwealth from introducing at trial the

text messages recovered from his phone as prior crimes, wrongs or acts

under Pa.R.E. 404(b). The court denied both motions.4 A jury convicted


____________________________________________


3
    35 Pa.C.S.A. § 780-113(a)(30).
4
  The Honorable Pamela A. Ruest disposed of Appellant’s suppression
motions. The trial judge assigned to Appellant’s case, the Honorable
Jonathan D. Grine, denied Appellant’s motion in limine.



                                           -3-
J-A02022-16



Appellant of three counts of PWID, two counts of Possession of a Controlled

Substance,5 and one count each of Possession of Drug Paraphernalia6 and

Criminal Use of a Communication Facility.7 The trial court sentenced

Appellant to an aggregate term of five years of probation. This timely appeal

followed.

        Appellant raises the following issues for our review.

        I.     The trial court erred in refusing to instruct the jury on the
               defense of entrapment.

        II.    The trial court erred by improperly limiting defense
               counsel’s cross-examination of the confidential informant
               by prohibiting him from asking the confidential informant
               about potential mandatory minimum sentences and places
               of confinement the informant may face and how that
               information affected his decision to testify against the
               [Appellant].

        III.   The trial court erred in denying [Appellant’s] motions    to
               suppress evidence due to improper presentment             of
               information beyond the four corners of the affidavit      of
               probable cause for the search warrant and the violation   of
               [Appellant’s] [Miranda] rights.

        IV.    The trial court erred in denying [Appellant’s] motion in
               limine to preclude the Commonwealth from introducing cell
               phone text messages or other electronic data indicating
               other alleged drug activity.

Appellant’s Brief at i-ii (unnecessary capitalization omitted).


____________________________________________


5
    35 Pa.C.S.A. § 780-113(a)(16).
6
    35 Pa.C.S.A. § 780-113(a)(32).
7
    18 Pa.C.S.A. § 7512(a).



                                           -4-
J-A02022-16



      Appellant first claims that the trial court erred when it refused to

instruct the jury on the defense of entrapment.

      The law is well settled that a trial court is not obligated to
      instruct a jury upon legal principles which have no applicability
      to the presented facts. There must be some relationship between
      the law upon which an instruction is requested and the evidence
      presented at trial. However, a defendant is entitled to an
      instruction on any recognized defense which has been requested,
      which has been made an issue in the case, and for which there
      exists evidence sufficient for a reasonable jury to find in his or
      her favor.

Commonwealth v. Bohonyi, 900 A.2d 877, 883 (Pa. Super. 2006)

(citation omitted; emphasis in original).

      The defense of entrapment is set forth by statute as follows.

      (a) General rule.—A public law enforcement official or a person
      acting in cooperation with such an official perpetrates an
      entrapment if for the purpose of obtaining evidence of the
      commission of an offense, he induces or encourages another
      person to engage in conduct constituting such offense by either:

         (1) making knowingly false representations designed to
         induce the belief that such conduct is not prohibited; or

         (2) employing methods of persuasion or inducement which
         create a substantial risk that such an offense will be
         committed by persons other than those who are ready to
         commit it.

      (b) Burden of proof.—Except as provided in subsection (c) of
      this section, a person prosecuted for an offense shall be
      acquitted if he proves by a preponderance of evidence that his
      conduct occurred in response to an entrapment.

      (c) Exception.—The defense afforded by this section is
      unavailable when causing or threatening bodily injury is an
      element of the offense charged and the prosecution is based on
      conduct causing or threatening such injury to a person other
      than the person perpetrating the entrapment.


                                     -5-
J-A02022-16



18 Pa.C.S.A. § 313.

      The entrapment defense “is based upon an objective standard

intended to deter overreaching on the part of law enforcement and those

individuals acting in cooperation with law enforcement, such as confidential

informants. However, the government may only be held accountable for the

acts of a third party if those acts were taken at the request or direction of

law enforcement.” Commonwealth v. Willis, 990 A.2d 773, 775-76 (Pa.

Super. 2010) (citations omitted).

      Appellant next complains of the curtailment of his questioning of the

C.I. regarding the potential mandatory minimum charges and places of

confinement he might face and how these effected his decision to cooperate

with the police. This issue challenges the trial court’s ruling on the scope of

cross-examination. “The scope and the manner of cross-examination are

within the sound discretion of the trial court and will not be overturned

unless the court has abused that discretion.” Commonwealth v. Nunn, 947
A.2d 756, 761 (Pa. Super. 2008) (citation omitted).

      Appellant’s third claim on appeal challenges the trial court’s denial of

his suppression motions.

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

         [W]e may consider only the evidence of the prosecution
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a

                                     -6-
J-A02022-16


         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

         Further, [i]t is within the suppression court’s sole province
         as factfinder to pass on the credibility of witnesses and the
         weight to be given their testimony.

Commonwealth v. Houck, 102 A.3d 443 ,455 (Pa. Super. 2014) (internal

citations and quotations omitted).

      Lastly, Appellant argues that the trial court erred when it admitted into

evidence the text messages recovered from his cell phone that indicated his

involvement in prior instances of marijuana distribution. “[T]he admission of

evidence is within the sound discretion of the trial court and will be reversed

only upon a showing that the trial court clearly abused its discretion.”

Commonwealth v. Fransen, 42 A.3d 1100, 1106 (Pa. Super. 2012),

appeal denied, 76 A.3d 538 (Pa. 2013) (citations omitted).

      It is impermissible to present evidence at trial of a defendant’s prior

bad acts or crimes to establish the defendant’s criminal character or

proclivities. See Commonwealth v. Hudson, 955 A.2d 1031, 1034 (Pa.

Super. 2008). Such evidence, however, may be admissible “where it is

relevant for some other legitimate purpose and not utilized solely to blacken

the defendant’s character.” Commonwealth v. Russell, 938 A.2d 1082,

1092 (Pa. Super. 2007) (citation omitted). Rule 404(b)(2) provides that

“[e]vidence of other crimes, wrongs, or acts may be admitted for other

purposes, such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity or absence of mistake or accident.” Pa.R.E., Rule

                                     -7-
J-A02022-16



404(b)(2). Rule 404(b)(3), however, mandates that other crimes, wrongs, or

acts evidence “may be admitted in a criminal case only upon a showing that

the probative value of the evidence outweighs its potential for prejudice.”

Pa.R.E., Rule 404(b)(3); see also Russell, 938 A.2d at 1092. “[O]ur courts

will allow evidence of prior bad acts where the distinct crime or bad act was

part of a chain or sequence of events which formed the history of the case

and was part of its natural development.” Commonwealth v. Walker, 656
A.2d 90, 99 (Pa. 1995) (citation omitted).

      We have reviewed Appellant’s issues raised on appeal, along with the

briefs of the parties, the certified record and the applicable law. Having

determined that the Honorable Pamela A. Ruest’s May 16, 2014 opinion and

the Honorable Jonathan D. Grine’s April 9, 2015 opinion ably and

comprehensively dispose of Appellant’s issues raised on appeal, with

appropriate reference to the record and without legal error, we will affirm on

the basis of those opinions. See Trial Court Opinion, 5/16/14 (finding that

1) the Comment to Pa.R.Crim.P. 211 anticipates that the Commonwealth will

present ex parte information to the trial court when establishing “good

cause” to seal a search warrant and that the affidavit attached the warrant

nonetheless contained ample facts and circumstances establishing good

cause to seal the warrant; and 2) that Appellant was properly issued

Miranda warnings and therefore volunteered a reply to Detective Paul’s

question of his own free will. See also Trial Court Opinion, 4/9/15 (finding

that 1) evidence did not support an entrapment defense where the C.I.

                                    -8-
J-A02022-16



testified that Appellant willingly offered to sell him marijuana and the record

did not indicate that police or the C.I. employed any methods of persuasion

or inducement to entice Appellant to commit a crime; 2) although the trial

court permitted cross-examination of the C.I. as to whether he had been

promised anything by the Commonwealth or hoped to gain leniency as a

result of testifying against Appellant, questions regarding the potential

length of punishment or places of incarceration the C.I. faced was irrelevant

and likely to confuse the jury; and 3) prior bad acts evidence in the nature

of Appellant’s cell phone messages indicating prior drug deliveries was

relevant and probative of Appellant’s intent to deliver the drugs in his

possession).

      Judgment of sentence affirmed.

      Judge Stabile joins the memorandum.

      Justice Fitzgerald concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2016




                                      -9-
                                                                                                        Circulated 04/21/2016 01:56 PM




                                                                                                     11111111111/ If   Ill Ill~ lllllll ll/ll Ill l/11/llfI lri!l/111

                         IN tHE COURi OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                               CRIMINAL DIVISION

               COMMONWEALTH OF PENNSYLVANIA

               V,                                                                     No. CP·14-CR-0000-916~2013

               DANIEL T. SOUR8EER,
                     Defendant

               Attorney tor the Commonwealth:                                           Nathan L. Boob, Esq.
               Attorney for Defendant:                                                  Philip M. MDsorti, Esq.


                                                       OPINION ANO ORDER
               Ruest, J.

                         Presently before the Court is an Omnibus Pre-Trial Motion filed by Defendant Daniel T.

              Sourbeer ("Defendant") on January 31, 2014. A hearing on this matter was held Ol'1 February

              28, 2014. and Defendant submitted a brief in support of his Motion on May 5. 2014. The parties

              resolved Defendant's Motions to Compel at the February 28, 2014 hearing. The parties also

              agreed Defendant's Motions in Llmine would be held in abeyance and heard prior to trial by the

              trial Judge. The Court will therefore address (1) Defendant's Motion to Suppress-Improper

              Presentment of Affidavit of Probable Cause, Improper Placement of Affidavit Under Seat; (2)

              Defendant's Motion to Suppress-Reliance         Upon Inapplicable Pro Forme Language, Reliance

              Upon False Information; and (3) Defendant's Motion to Suppress--M/randa          Violation.

                        Upon consideration of the arguments of counsel and the brief, Defendant's Motions are

              DENIED.                                                                                                              -·--
                                                                                                                                   5~;
                                                                                                                                   .....,~
                                                         Findings of ract
                                                                                              .. · ..·,,... o,  .
              1. During the month of February 2013, a Confidential Informant advised Oetective7DbAald ~5lul ·;·;
                                                                                                         :··       ,,              ;JC          !11

                    that a male, later ldentlfied as Defendant, wa$ selling marijuana in the State    coi!kd"&i area>in                         ~
                                                                                                         >                         k; ;J
                    Centre County. Pennsylvania.




       000 ORD OS




Printed from Centre County Online Access - 10/23/2014            10:58:42 AM
                  2.    Detective Paul Md the Confidential    Informant arranged for the Confidential   lnformantto

                        make controlled   purchases   of marijuana from Defendant on February    20, 2013 and

                       February 26, 2013.

                  3.   Based on the two controlled    purchases,   Detective Paul applied for a search warrant on

                       February 27, 2013.    Judge Jonathan D. Grine signed the search warrant that same        day,
                       placing it under seal for good cause shown for 60 days.

               4. On February 27; 2013, Detective Paul and an additional officer executed the search warrant

                       at Defendant's residence. The officers seized suspected marijuana, suspected marijuana

                       seeds, marijuana paraphernalia, and pre-recorded US currency from the residence.

              5.       Defendant was charged with Manufacture, Delivery, or Possession With Intent to

                       Manufacture or Deliver, Criminal Use of Communication Facility, Intentionally Possessing

                       Controlled Substances by Person Not Registered; and Use/Possession of Drug

                       Paraphernalla,

                                                               Discussion

                          Defendant now raises three Motions to Suppress. First, Defendant asks the Court to

              suppress any evidence obtained as a result of the search of Defendant's residence because

              Detective Paul and Assistant District Attorney Nathan Boob improperly presented addltlonal

              evidence beyond the four corners of the Affidavit of Probable Cause when they asked Judge

              Grine to seal the warrant. Second, Defendant asks the Court to suppress           any evidence
              obtained as a result Of the search of Defendant's. residence because Detective Paul Included

              misstatements of facts in the Affidavit of Probable Cause. Third, Defendant asks the Court to

             suppress a statement he made during the search of his residence because he. was in custody

             but had not been read his Miranda rights. The Court will address each Motion in turn.

             1.          Sealing the Warrant

                         Defendant first argues that Judge Jonathan D. Grine improperly considered evidence

             outside the four corners of the Affidavit of Probable Cause when he sealed the Affidavit for 60




Printed tr orn Centre County Online Access - 10/23/2014 10;58:42 AM
               days because the Commonwealth          did not include a request to seal the Affidavit within the

               Affidavit.    Defendant seeks suppression    of any evidence obtained by the execution of that

               warrant.     Rule 211 of the Rules of Criminal Procedure governs sealing search warrant affidavits

               and states:

                        (B) When the attorney for the Commonwealth intends to request that the search
                        warrant affidavit(s} be sealed,
                                (1) the application for the search warrant shall be presented by the
                                 attorney for the Commonwealth to a judge of the court of common pleas
                                 or an appellate court Justice or judge; and
                                (2) the affidavit(s) for the search warrant shall Include the facts and
                                circumstances Which are alleged to establish good cause for the sealing
                                of the search warrant affidavit(s).          ·

              Pa. R. Crim. P. 211. In support of hls argument. Defendant relies       on Rule 203, which prohibits
              the issuing authority from considering any evidence outside of the affidavit in detetmir1in9

              whether probable cause exists to issue a search warrant. However, as explained above, the

              standard for whether to seal a search warrant ls "good cause shown" under Rule 211 not

              "probaole cause" under Rule 203. In fact. the comments to Rule 211 specifically anticipate that

              the Commonwealth will present information to the Court ex parte and provide a remedy to

              protect Defendant's interests:

                      When determining whether there is good cause to extend the time that the
                      affidavlt(s) Is to remain sealed or the lime before a copy of the affidavit(s) is given
                      to the defendant, in addition to examining the Commonwealth's Or the
                      defendant's need to have the affidavit sealed, the justice or Judge should
                      consider any pertinent information about the case, such as whether any items
                     were seized, whether there were any arrests, and whether any motions were
                     filed. The justice or judge should also consider the defendant's need to have the
                     affidavil(s) to prepare his or her case, especially the right to file motions,
                     including a mottort to suppress or a motion for return of property (see, e.q; Rules
                     578, !579. 581, and 588).
                     Although the initial request to have the affidavit(s) sealed is made ex parte by the
                     attorney for the Commonwealth as part of the search warrant application
                     process, once the affidavit(s) Is sealed and the warrant Is executed; thereby
                     giving the person who was searched or whose premises were searched and the
                     defendant. if any, notice of the sealing, that person may, of course, request by
                     motion that the affidavit(s) be made available to him or her, or that the order
                     sealing the affidavlt(s) be rescinded.

             Pa. R. Crim. P. 211 Comment.



                                                                 3


Printed from Centre County Online Access - i D/23/2014 10:58:42 AM
                       Here, Assistant     District Attorney Boob and Detective Paul presented Judge Grine with

               the application   for the search warrant and the Affidavit supporting the appllcatlon.   Detective

               Paul testitied that he inadvertently   omitted an extra paragraph,   Paragraph 38, from the affidavit.

               Paragraph 38 specifically     asked the Court   to seal the Affidavit because Detective Paul intended
               to use the Confidential Informant in additional drug investigations. Nevertheless, the affidavit

               still included facts and circumstances establishing good cause for sealing the search warrant

              affidavit because the affidavit makes clear that a Confidential Informant was involved. Further.

              Detective Paul testified that he and Assistant District Attorney Boob provided Judge Grine with

              an oral summary of the case and why they wanted the warrant sealed. Nothing in Rule 211

              prohibits the Commonwealth from doing so, and as explained above, the official comments to

              Rule 211 anticipate that the Commonwealth will do so when they state that "in addition to

              examining the Commonwealth's or the defendant's need to have the affidavit sealed, the justice

              or judge should consider any pertinent Information about the case .... " Pa. R. Crim. P. 211

              Comment. Finding no violation of the Rules of Criminal Procedure, Defendant's Motion lo

              Suppress is DENIED.

              2.     Misstatements       of Fact

                     Defendant next asks the Court to suppress any evidence obtained as a result of the

             execution of the    search warrant because the affJdavit contains misstatements of fact.
             Defendant first objects to Detective Paul's assertion that he has experience In "large scale drug

             trafficking." The Court finds that this is proper background information explaining the detective's

             background and not an assertion that Defendant was involved In "large scale" dn,ig traffic::king.

             Defendant next objects that Detective Pall! erroneously referred to Defendant as "she" instead

             of'he." The Court finds that this was a typographical error. Finally, Defendant takes issue with

             the fact that the affidavit describes the controlled buy as occurring ''during the last few hours"

             when in tact it had occurred the day prior. Detective Paul testified that he drafted the affidavit

             within a few hours of the controlled buy, but he acknowledged that he did not draft that section


                                                                  4


Printed from Centre County Online Access - 10/23/2014              10:58:42   AM
               as clearly as possible.   Defendant    does not argue and presented no evidence that Detective

               Paul deliberately   mlscharacterized   the facts In the affidavit.   "Misstatements     of fact in a search

               warrant affidavit Will invalidate a search and require suppression       only if they   ate deliberate and
               material." Commonwealth v. Mickell, 409 Pa. Super. 595, 609, 598 A.2d 1003, 1010 (1991).

               Accordingly, Defendant's Motion to Suppress is DE.NIED.

               3.     Miranda

                      Defendant argues that the Court should suppress a statement he made while the officers

              searched his apartment because he was in custody at the time that he made the statement in

              response to an officer's question but he had not been read his Miranda rights. An encounter

              between police and a suspect may be described as "a mere encounter, an investigative

              detention, a custodial detention, or an arrest." Commonwealth v. Dou!Jlass, 372 Pa.Super.

              227, 539 A.2d 412, 417 (1988). Miranda warnings are required when a police detention

              becomes custodial, that is, when, under the totality of the circumstances, the condltions or

              duration of the detention become so coercive as to constitute the functional equivalent of arrest.

              Commonwealth v, M,mnlon, 725 A.2d 196 (Pa. Super. 1999).

                     A person must be informed of his or her Miranda rights prior to custodial
                      interrogation by police. Commohw(fallh v Sites, 427 Pa. 486, 490, 235 A.2d 387,
                      389 (1967). Custodial lnterroqatlon is defined as "questioning initiated by law
                     enforcement officers after a person has been taken into custody or otherwise
                     deprived of his {or her) freedom of action in any significant way," Id. at 492, 235
                     A.2d at 390 (emphasis supplied) (quoting Miranda v. Arizona, 384 U.S. 436, 444,
                     86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966)). "Interroqatlon' Is police conduct
                     'calculated to, expected to, or likely to evoke acmlsslon." Commonwealth v.
                    Brantner,       486 Pa. 518,     527,     406 A.2d 1011,      1016
                    (1979) (quoting Commonwealth v. Sima/a, 434 Pa. 219, 226, 252 A.2.d 575, 578
                    (1969)). When an lnculpatory statement is notmade in response to interrogation
                    by polrce officers, however, "the statement is classified as a volunteered
                    statement, gratuitous and not subject to suppression for Jack of
                    warnings." Commonwealth v. Whitley, 500 Pa. 442, 445, 457 A.2d 507, 508
                    (1983) (citations omitted}.

             Commonwealth v. Johnson, 373 Pa. Super. 312, 541 A.2d 332, 336 (1988). Spontaneous,

             unsolicited statements that are not the product of police conduct are admissible even when a




                                                                  5


Printed from Centre County Online Accesa         . 10/23/2014 10:58:42 AM
               person under arrest has not received Miranda warnings.      Commonwealth v, Fisher, 564 Pa.
505. 769 A.2d 1116. 1125 (2001);

                       Detective Paul testified that upon entering the apartment, the residents, Including

               Defendant, were placed in handcuffs prior to the officers conducting their search. At this point,

               Defendant was clearly in custody. Defendant Paul testified that the residents were read their

              Miranda rights at that time. Later, as the officers were concluding their search, they noticed two

              cell phones on the couch. Detective Paul testified that as he was collecting the cell phones to

              document them on the search warrant inventory form, he asked the other officer to whom one of

              the phones belonged. Defendant then stated that It was his phone. Detective Paul specifically

              testified that he was speaking to the other officer, although he acknowledged that Defendant

              may have believed th:;it Detective Paul was speaking to him. The Court is satisfied based on

              this testimony that Defendant voluntarily responded to Detective Paul's inquiry after having been

              informed of his Miranda rights and previously electing to remain silent. "The record indicates

              that [Defendant] volunteered [this statement] of his own freewill; thus, the remarks constitute

              merely gratuitous utterances unsolicited   by the government and are admissible." Fisher, 769
A.2d 1116 at 1125. Defendant's inculpatory statement was not made in response to police

             interrogation, and therefore will not be excluded from trial. Accorclingly, Defendant's Motion to

             Suppress is .DENIED and the following Order iS entered:


                                                           ORO ER

                    AND NOW, this~           day of May, 2014, Defendant's Omnibus Pretrial Motion is

             DENIED.



                                                                   BY THE COURT:



                                                                  t Jrn..1hl)J»J/"
                                                                     ''J



                                                              6


Printed from Centre County Online Access - 10/23/2014 10:58:42 AM
                                                                                                 Circulated 04/21/2016 01:56 PM


Foster
Masortl

                  IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                       CRIMINAL DIVISION


            COMMQNWEALTB OF PENNSYLVANIA                          )
                        Plaintiff:                                )
                      v.                                          )       No. CP-14-CR-00916-2013
                                                                  )
            DANIEL T. SOURBBER,                                   )
                            Defendant.                            )

                                                                                                   \',~
                                                                                                   )q      •·~··1   :•"    t',J'l   I;,.,

           Attorneyfor Commonwealth:                                      LindsayC, Foster Efef!..: s'·•~·'                i:D      in
           Attorney for Defendant:                                        Philip M. Masoni, Efr/ ·
                                                                                                                            I
                                                                                                                           \P
                                                                                                    '-'.:::i.·              '"Q

                      OPINION IN RESPONSE TO MATTERS COMPLAINED OF ON APPEAL :::::                  ~; .            • I.

                                                                                                    ,;    ~ ~,,/ ; .....
               Presently before this Court is an appeal filed byDaniel T. Sourbeer (hereinaftef .

           "Appellant.") After a.jury trial on November l7, 2014,Appellant was foundguilty of one count

           of Delivery of'a Controlled Substance (35 Pa.C.S.A. §780-U3(a)(30)); two counts of Possession

           with Intent to Deliver (35 Pa.C.S.A §780-l 13(a)(30)); one count of Criminal Use of a

           Communication Facility (18 P:a.C.S.A . §75l2(tl)); two counts of Possession of a Controlled

          Substance (35 Pa.C.S.A. § 780- 113(a)(l 6)); and one count of'Use/Possessionof Drug

          Paraphernalia (35 Pa.C.S.A. §780-ll3(a)(32)). Appellant was sentenced on Januaryv, 2015.

          This appeal followed.

              Appellant raises four issues in his Statement of Matters- Complained of on Appeal, three of

          which pertain to rulings and decisions by this Court and one of which pertains to a ruling by the

          Honorable Paroda A Ruest. This Court will address the'Issues pertaining to its rulings and

          decisions in turn.

                 I.        This Court did not err in Refusing an Entrapment Instruction

             Appellantargues this Court erred in tefos1ng to insti'u.ct.tb:e jury on the defense of
   entrapment. The Court disagrees.

      The defense of entrapment is set forth in 18 Pa.C.S.A. §313. Entrapment occurs when an

  officer or an individual cooperating with an officer; "for the purpose of obtaining evidence of the

  commission of an offense, •.• induces or encourages another person to engage in conduct

  constituting an offense;' by either "making knowingly false representations designed to induce

  the belief that such conduct is not prohibited" or by "employing methods of persuasion or

  inducement which create a substantial risk that such an offense will be committed by persons

  other than those who are ready to commit it." 18 Pa.C.S1A. §,313(a). The statute establishesan

 objective standard which focuses 011 the conduct of the officer rather than on "the defendants

 prior criminal activity or other lndicia of a predisposition to commit crime." Commonwealth v.

 Lightfoot, 648 A.2d 761; 764 (Pa. 1994),

    . Generally, a court "may not refuse to charge the jury on the elements of a defense where the

 defense Is supported by evidence in the record." Jd. When the record contains such evidence, "it

 is for the trier of fact-to pass upon that evidence and improper ;for the trial judge to exclude such

 consideration' by refusing the· charge." Id. So long as the defendant has presented evidence

 which, if'taken as true would establish the defense ofentrapment, the court must give the

entrapment instruction . Id.

    However, in tlle ihstant case, no evidence   was presented which   would establish a defense or'

entrapment. Testimony presented by the confidential informant, Shivam Patel, indicated he was

approached by the police regarding conducting potential controlled buys of marijuana. Mr. Patel

testified he contactedAppellant   via text.message and asked him if he knew anyone who could

sell him some marijuana, Mr. Patel then related Appellantoffered to sell him marijuana and did,

in fact, do so on several occasions. This testimony was corroborated by Detective Donald Paul,

and byphotographs    of the text messages.sent.by M~·. Patel and Appellant. The record contained
                                                  2
  no other evidence to indicate the police or Mr, Patel employed any methods of persuasion or

  inducement to Appellant to entice him to commit a crime. The testimony and evidence did not

  indicate Mr. Patel repeatedly asked Appellant to sell him marijuana, or that Appellant initially

  refused to do so, or that Mr .. Patel made any promises or false statements to. Appellant in order to

  entice him to sell him the. marijuana. Mt. Patel merely asked Appellant if he knew anyone who

  would be able to sell to him. Appellant then volunteered to do so.

     Because the record contained no evidence     to .supporf the defense   of'entrapment, the Court did

 not err in refusing to instruct the jury accordingly.

         H,      Tl1e Court .did not ·err in Limitinll Cr9ss..Exa:mjifation of Confidential
                .Informant Regarding Potential Sentences              · ·· · · · · · ·

     Appellant.next alleges this Court erred in limiting his cross-examination of the. confidential

 informant, Shivam Patel) regarding potential mandatory minimum sentences andplaces of

 confinement he may be facing as a result of his own pending drug charges. The Court disagrees.

    The scope of cross-examination     "is a matter left to the sound discretion of the trial court, and
 the trial court's.rulings will not be disturbed absent an abuse of discretion." Commonwealth.v.

Boczkowski, 84.6A.2d 75.) 98 (Pa. 2004). In the instant case, the Court limited.the cross-

examination of Mt. Patel to whether he bad been promised anything by the-Commonwealth or

hoped to gain leniency in his own criminal case ?S aresult oftestifying against Appellant, This

was Informatiou relevant to his potential bias or Impetus.for-testifying    against Appellant.

Appellant wasalso permitted to inform the jury Mr ..Patel was facing the possibility of

incarceration, as this.information was also relevant toMr, Patel's possible bias;

    However, the potential length of punishment he could receive or potential places of

incarceration were not relevant and, to the extent they may have been relevant, their potential for

influencing the jury by way of the.jury correlating this information with the charges Appellant

                                                   3
  was facing outweighed any potential benefit.       The jury's function is to act as factfinder and,

  from those facts found, determine guilt or innocence. 'Commonwealth v. White, 504 A.2d 930

  (Pa.Super. 1986). The issue of punishment is not determined by the jury, and it would not be

  proper for the juryto have information regarding potential punishments faced by a defendant.

  The Court, therefore, did not err in limiting the scope of cross-examination of Mr. Patel.

         Ill,    Court did not err in Admitting Text Messages Regarding Other Alleged Drug
                 Sales·

     Appellant finally alleges the Court erredin permitting the-Commonwealth to introduce text

 messages or other electronic dataregarding other alleged drug sales. The Court disagrees.

 Generally, under Pa.R.E. 404(b)(l), evidence ofprior crimes or other bad actsis not admissible

 to pro.ve a defendant acteci in conformity therewith. However, such evidence may be admissible

 forproving opportunity, motive, intent, preparation.knowledge, plan, identity, absence of

 mistake, or lack ofaccident, Pa.RE. 404(b){2).

    Inthe instant case, the Commonweafth used these text messages for a limited purpose-that

is, to rebut the argument that Appellant possessed the· marijuana for his own use and would not

have sold it to anyone but.for Mr. Patel's entreaties. Evidence of "uncharged acts'; of

distribution is "relevant andprobative of whether a defendant had the intent to distribute drugs in

his possession." U.S. v. Jansen, 218 F.Supp.2d.6S9> 667 (M.D.Pa. 2002)(l'eVersed on other

!,rfotinds)( applying F'.R.R 404(b), Which Is identical to Pa.R.E. 404(b) when examined in

conjunction with F,:R.E. 403). The probative value of'this evidence substantially outweighed.the

potential prejudice, :given that Appellant attempted   to argue he possessed   the marijuana only for

personal use.

   Further, the Court gave a cautionary instruction to the jury at the conclusion of trial,

indicatingthey may not considerthe    text messages    to other individuals for any other purpose

                                                 4
 than as the basis of the opinion of Detective Paul that Appellant possessed the marijuana with the

 intent to deliver. This instruction acted to .:nullify any prejudicial effect these text   messages may
have had against Appellant

     This Court hopes this Opinion aids the Honorable Superior Court and respectfully requests

its Orders remain undisturbed.




             /JA
DATE: April _0._.,.2015




                                                   5